Citation Nr: 0909762	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-28 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
sinusitis, currently rated as 10 percent disabling for the 
portion of the appeal period prior to March 18, 2007 and 30 
percent disabling for the portion of the appeal period from 
March 18, 2007.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1955.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in March 2006 and April 2007.  This 
matter was originally on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which increased the 
disability rating assigned for chronic maxillary sinusitis 
from noncompensable to 10 percent disabling effective May 31, 
2002. 

The record reflects that the Veteran requested to be afforded 
with a Travel Board hearing in his VA Form 9 received in 
October 2003.  However, the Veteran through his 
representative withdrew the request in March 2004 
correspondence.  The Veteran's desire to withdraw his hearing 
request was reiterated in May 2004 correspondence.  Thus, the 
Veteran's hearing request is withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  

As referenced above, this case was previously remanded by the 
Board for further notification and evidentiary development in 
March 2006 and, again, in April 2007.  

While this case was in remand status, the Veteran was awarded 
an increased disability rating of 30 percent effective March 
18, 2007 by way of a September 2008 rating decision.  
However, as this increase did not constitute a full grants of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The issue before the Board will now be considered as is 
reflected on the title page of this decision.    

Following the issuance of the September 2008 rating decision, 
the Board notes that the Veteran filed a timely notice of 
disagreement with respect to the effective date assigned for 
his increased evaluation of 30 percent.  Indeed, he wrote in 
October 2008 correspondence that there was evidence of his 
condition being worse than the initial 10 percent rating that 
would establish entitlement to an earlier effective date.  A 
statement of the case (SOC) was subsequently issued in 
December 2008.  However, the record reflects that no 
substantive appeal has been filed by the Veteran.  Thus, the 
issue involving entitlement to an earlier effective date for 
a 30 percent evaluation for chronic maxillary sinusitis is 
outside the scope of this appeal and is not subject to 
appellate review.  38 C.F.R. § 20.200 (2008).  However, the 
Board notes that the separate issue of whether the Veteran is 
entitled to an increased rating for his sinusitis for the 
portion of the appeal period prior to March 18, 2007 is 
within the scope of this appeal and the Board is granting an 
increased evaluation of 30 percent for this period for 
reasons explained below.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the portion of the appeal period prior to March 18, 
2007, the medical evidence shows that the Veteran's chronic 
maxillary sinusitis is manifested by symptomatology that more 
closely approximates more than six non-capacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

2.  The medical evidence does not show chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries at any time relevant to the current appeal.  The 
Veteran has not had sinus surgery.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
higher, for service-connected chronic maxillary sinusitis 
have been approximated for the portion of the appeal period 
prior to March 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.97, Diagnostic Code 6513 (2008).

2.  The criteria for an evaluation higher than 30 percent for 
service-connected chronic maxillary sinusitis have not been 
met or approximated for the portion of the appeal period from 
March 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record reflects that the Veteran was sent correspondence 
dated in March 2006 that generally advised him of the 
evidence needed to establish entitlement to an increased 
evaluation for his claimed disability and described the types 
of evidence and information that the Veteran needed to submit 
in support of his claim.  The RO also explained what evidence 
VA was responsible for obtaining and would make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The RO further explained to the Veteran how VA 
determines the effective date in said correspondence.  A 
follow-up VCAA notice letter was sent in May 2007, which 
provided further notice of the delineated elements.  Although 
the Veteran was not provided adequate notice of the elements 
prior to the initial unfavorable adjudication, the timing 
defect has been cured by the issuance of proper notice 
followed by readjudication of the claim.  See Mayfield, 
supra.    

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the Veteran's increased rating claim were 
satisfied by virtue of correspondence sent to the Veteran in 
September 2008.  Although the Veteran's claim was not 
readjudicated following such notice, the failure to do so was 
harmless error.  The Veteran through his representative wrote 
in October 2008 that he had no more information to submit and 
indicated the same in the enclosed Vazquez-Flores notice 
response form.  

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the December 2002 rating decision, the 
September 2003 statement of the case, and the supplemental 
statements of the case dated from June 2005 to September 
2008, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's statutory duty to assist, the Veteran was 
afforded with medical examinations and opinions in connection 
with the claim.  Additionally, post-service treatment records 
(VA and private) that have been adequately identified by the 
Veteran as relevant to the present claim have been obtained, 
to the extent possible, and are associated with the claims 
folder.  Furthermore, earlier medical evidence pertaining to 
the history of the Veteran's claimed disability, to include 
service treatment records, are included in the claims folder.  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior remands.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks entitlement to a higher evaluation for his 
service-connected chronic maxillary sinusitis disability.  
The Veteran is presently assigned an evaluation of 10 percent 
for the portion of the appeal period prior to March 18, 2007 
and 30 percent for the portion of the appeal period from 
March 18, 2007 under Diagnostic Code 6513 for chronic 
maxillary sinusitis.  Notably, Diagnostic Code 6513 is rated 
pursuant to a general rating formula for sinusitis.  

Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The maximum evaluation 
allowable under the general rating formula is 50 percent.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2008).

As a preliminary matter, the Board notes that the veteran has 
been treated for allergic rhinitis at various times during 
the time relevant to the current appeal period and a review 
of the medical evidence reveals that, frequently, 
symptomatology attributable to non-serviceconnected allergic 
rhinitis is not clearly distinguishable from symptomatology 
attributable to the veteran's service-connected sinusitis.  
To the extent that a differentiation between disorders is not 
evident, the Board will consider all sinus symptomatology 
demonstrated by the veteran as attributable to his service-
connected sinusitis when evaluating whether the veteran is 
entitled to an increased rating for the appeal period.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

For the portion of the appeal period prior to March 18, 2007, 
the Board finds that the overall disability picture 
associated with the Veteran's service-connected sinusitis 
more closely approximates the criteria for a 30 percent 
disability rating for reasons explained below.  

In this regard, the Board recognizes that there is medical 
evidence of record that is unfavorable to the Veteran's 
claim.  Specifically, the Board notes that a July 2002 
radiological report pertaining to a computed tomography (CT) 
scan of the Veteran's paranasal sinuses notes an impression 
of "mild right maxillary sinus disease" and the November 
2002 VA medical examiner similarly described the Veteran's 
chronic maxillary sinusitis as "mild" at that time, which 
suggests that an increased rating is not warranted.  
Additionally, in private ENT treatment records dated from 
July 2002 to December 2006, it is twice noted that the 
Veteran tends to get sinusitis only one to two times per 
year, which is consistent with the criteria associated with 
the currently assigned 10 percent evaluation.  Also, a 
private medical examiner specifically noted in a November 
2006 entry that Veteran did not meet the criteria for an 
increased evaluation after reviewing "a sheet from the VA 
regarding his sinusitis."  

Nonetheless, the VA and private treatment records relevant to 
the appeal period show that the Veteran frequently presented 
for treatment of sinusitis with complaints of headache, sinus 
pain, and runny nose and objectively demonstrated rhinorrhea, 
purulent discharge, and sinuses tender to palpation during 
this period.  Additionally, the treatment records show that 
the Veteran has required a course of antibiotics for 
treatment of sinusitis at various times during this portion 
of the appeal period.  The Board further notes that the 
examining physician who conducted the August 2006 VA 
examination, Dr. D.K., provided a supplemental medical 
opinion in July 2008 pursuant to the April 2007 Board Remand.  
In the July 2008 supplemental opinion, Dr. D.K. concluded 
that the symptoms shown by the Veteran satisfied the 
requirement of at least 6 non-capacitating episodes of 
sinusitis per year.  As Dr. D.K. had previously examined the 
Veteran in August 2006, considered the Veteran's complete 
medical history as documented in the claims folder to include 
the evidence discussed above, and held a telephone 
conversation with the Veteran for the purpose of providing 
such opinion, the Board affords Dr. D.K.'s opinion great 
probative value.  

Thus, in consideration of the foregoing, the Board finds that 
the evidence supports the assignment of an increased 
evaluation of 30 percent under Diagnostic Code 6513 for this 
portion of the appeal period.  

The Board notes, at this point in the analysis of the 
increased rating claim, the Veteran is entitled to an 
evaluation of 30 percent for his service-connected sinusitis 
for both portions of the appeal period (i.e., the entire 
appeal period).  Thus, in the interest of efficiency, the 
Board will consider the entire appeal period when evaluating 
whether the Veteran is entitled to a higher evaluation of 50 
percent for his sinusitis below.    

In order for the veteran to be entitled to an award of the 
next higher rating of 50 percent, the medical evidence must 
show chronic osteomyelitis following radical surgery, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2008).  However, a review of the 
evidence does not show that further increase is warranted.  
The Board notes that the Veteran's representative recently 
asserted in the February 2009 Informal Hearing presentation 
that the Veteran was entitled to the next higher evaluation 
of 50 percent because he suffers with near constant sinusitis 
characterized by pain, headaches, and tenderness of the 
affected sinus.  However, the schedular criteria for a 50 
percent rating further require evidence of sinus surgery.  
Although Dr. D.K. wrote in the August 2006 VA medical 
examination report that the possibility of sinus surgery was 
discussed in service and a private physician wrote in an 
August 2002 treatment record that the Veteran would be a 
candidate for sinus surgery if his problems were not resolved 
with medication at that time, the evidence does not show that 
the Veteran has ever had sinus surgery.  Indeed, pursuant to 
the March 2006 Remand, Dr. D.K. specifically noted in the 
August 2006 VA medical examination report that the Veteran 
has never had sinus surgery.  Dr. D.K.'s statement is 
consistent with the record and the Veteran does not contend 
that he has had sinus surgery.  Thus, the medical evidence, 
which shows no history of sinus surgery, does not support the 
assignment of a 50 percent rating for sinusitis under 
Diagnostic Code 6513.    

The Board additionally notes that the rating criteria in 
effect prior to October 7, 1996 further support the 
conclusion that a 50 percent rating requires a medical 
history that includes operation related to sinusitis.  The 
Board initially notes that evaluation of the Veteran's claim 
under the prior criteria is clearly not warranted because the 
Veteran filed his increased rating claim in 2002, which is 
many years after the criteria were amended.  However, the 
amended criteria pertaining to sinusitis that are applicable 
to this claim were primarily intended to clarify the criteria 
in effect prior to the change as the prior criteria included 
subjective terms such as "severe symptoms," "frequently 
incapacitating recurrences," and "frequent severe 
headaches." 61 FR 46720-31 (Sept. 5, 1996).  In particular, 
the prior criteria for a 50 percent rating for chronic 
maxillary sinusitis were noted as follows: "postoperative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations."  38 C.F.R. § 4.97, Diagnostic Code 
6513 (prior to October 7, 1996).  The criteria for a 30 
percent rating required evidence of severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence.  Id.  Thus, in reviewing the prior criteria, the 
Board observes that the difference between the criteria for a 
30 percent rating and a 50 percent rating for sinusitis is 
clearly a medical history that included surgery due to 
sinusitis.  The criteria were only revised to specify the 
frequency of incapacitating or non-incapacitating episodes of 
sinusitis per year and the specific symptoms for the various 
levels.  61 FR 46720-31 (Sept. 5, 1996).  

Upon consideration of the foregoing, it is clear that the 
severe symptoms associated with the Veteran's sinusitis 
referenced by his representative in the Informal Hearing 
Presentation are already contemplated in the schedular 
criteria for the current 30 percent rating.  The criteria 
required for a 50 percent rating for sinusitis clearly 
contemplate sinus symptomatology that is so severe that it 
has required surgical intervention.  As the Veteran has not 
undergone sinus surgery, the evidence does not support the 
assignment of a 50 percent rating under Diagnostic Code 6513 
at any time relevant to the current appeal.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's sinusitis disability that warrants further 
consideration of alternate rating codes.  While the Veteran 
is shown to have allergic rhinitis and medical examiners seem 
to have, at various times, attributed sinusitis symptoms to 
allergic rhinitis as noted above, the disorder of allergic 
rhinitis is not service-connected.  Moreover, a disability 
evaluation higher than 30 percent is not available under 
Diagnostic Code 6522 for allergic or vasomotor rhinitis.  
Thus, such consideration is not warranted.  

For the foregoing reasons, the Board finds that the Veteran 
is entitled to a schedular evaluation of 30 percent, and no 
higher, for sinusitis for the portion of the appeal period 
prior to March 18, 2007; however, the preponderance of the 
evidence weighs against the assignment of a schedular 
evaluation higher than 30 percent for the portion of the 
appeal period from March 18, 2007 for reasons explained 
above.  Thus the Veteran is entitled to a 30 percent rating, 
but no higher, throughout the appeal period.  While the Board 
has considered whether staged ratings are warranted in this 
case, the factual findings do not show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  

To the extent that the Veteran's service-connected sinusitis 
affects his employability, such has been contemplated in the 
assignment of a 30 percent schedular evaluation.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no exceptional or unusual 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.  


ORDER

Entitlement to an increased rating for chronic maxillary 
sinusitis of 30 percent, but no higher, for the portion of 
the appeal period prior to March 18, 2007 is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.

Entitlement to an increased rating for chronic maxillary 
sinusitis, currently rated as 30 percent disabling for the 
portion of the appeal period from March 18, 2007, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


